DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 and 07/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
2.	Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, applicant argues that the combination of Yoshida and Toh is improper because there is no motivation. In support to the argument applicant states “Yoshida discloses … antennas 24 and 32 are located "on the surface" of casing 12 of communication terminal 10 …. there would be no need and it would not be possible to include Toh's aperture "to provide direct access" to Yoshida's antennas because they are already "on the surface" of the device. This interpretation is confirmed by Yoshida's title, "Multi-Band Antenna on the Surface of Wireless Communication Devices.” The examiner respectfully disagrees. While Yoshida teaches antennas 24 and 32 are located "on the surface" of casing 12 of communication terminal 10 , Yoshida does not provide specific details regarding  antennas opening/aperture region. Toh teaches particular details of antennas opening/aperture region. For example, “an antenna region opening on a rear surface of the protective case” (figure 2, a radiation aperture 204/opening 208; paragraph 0023, “…The opening 208 in the back surface 206”). So, one having an ordinary skill would use the detail antennas opening/aperture structure/arrangement in a communication terminal case of Toh in to  the communication terminal case of Yoshida by design preference for improvement of antennas efficiency as taught by Toh (paragraph 0023). Thus, the combination of Yoshida and Toh is proper.

Regarding claims 5, 6, 14 and 15, applicant argues that the combination of Yoshida, Toh and Lim does not disclose wherein the first antenna region opening is further configured to be aligned with a camera region of the electronic device and provide direct access to the camera region when the electronic device is installed in the protective case. “… Toh simply states "camera 304, may be disposed within the case" and makes no other disclosure regarding a camera.”. The examiner respectfully disagrees.  Toh teaches an antenna opening region (figure 2, an opening 208; paragraph 0023). Paragraph 0024 and figure 3 of Toh discloses antenna 108 and camera 304 are disposed/arranged close to each other. Since  Toh teaches discloses antenna 108 and camera 304 are disposed/arranged close to each other and an antenna opening region, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to arrange the antenna opening region of the electronic device cover of Toh et al in a position/an area corresponding to antenna 108 and camera 304 of the electronic device by design preference to provide direct access to the camera via the opening/ aperture region of the electronic device cover. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. patent Pub. # 2019/0165486 A1) in view of Toh et al (U.S. patent Pub. # 2016/0204499 A1).
Regarding claim 1, Yoshida discloses a protective case (figure 1, a  casing 12), for an electronic device having a display (paragraphs 0052-0054), a first 5G antenna region on a rear surface of the electronic device (figures 1 and 3, an antenna 32 section/region;  paragraphs 0085 and 0107, the antenna 32 can be used for 5G communication and can be provided on the back surface 14b), and a second 5G antenna region on a side surface of the electronic device (figures 1 and 3, an antenna 24 section/region; paragraphs 0060 and 0077, the antenna 24 can be used for 5G communication and is provided on the upper surface 12a of the casing 12), the protective case comprising: a first opening configured to provide access to the display of the electronic device when the electronic device is installed in the protective case (figures 1 and 3, an opening 13a of the casing 12; paragraphs 0054 and 0061).
Yoshida does not explicitly disclose a first antenna region opening on a rear surface of the protective case, the first antenna region opening configured to be aligned with the first 5G antenna region and provide direct access to the first 5G antenna region when the electronic device is installed in the protective case; the second antenna region opening configured to be aligned with the second 5G antenna region and provide direct access to the second 5G antenna region when the electronic device is installed in the protective case.
Toh et al discloses a first antenna region opening on a rear surface of the protective case (figure 2, a radiation aperture 204; paragraph 0023), the first antenna region opening configured to be aligned with the first antenna region (see figure 2, the radiation aperture 204 and  an antenna 110; paragraph 0023) and provide direct access to the first  antenna region when the electronic device is installed in the protective case (paragraph 0023); a second antenna region opening (figure a radiation aperture 202; paragraph 0023) configured to be aligned with the second  antenna region (see figure 2, the  radiation aperture 202 and an antenna 108; paragraph 0023) and provide direct access to the second  antenna region when the electronic device is installed in the protective case (paragraph 0023).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Yoshida in view of the teachings of Toh et al to incorporate  a first antenna region opening on a rear surface of the protective case, the first antenna region opening configured to be aligned with the first 5G antenna region and provide direct access to the first 5G antenna region when the electronic device is installed in the protective case; the second antenna region opening configured to be aligned with the second 5G antenna region and provide direct access to the second 5G antenna region when the electronic device is installed in the protective case in order to improve the antennas efficiency as taught by Toh et al (paragraph 0017).

Regarding claim 8, Yoshida in view of Toh et al discloses the apparatus of claim 1.  Yoshida does not explicitly disclose wherein the first opening and the first antenna region opening comprise a single aperture defined by a single perimeter.
	Toh et al discloses the first opening and the first antenna region opening comprise a single aperture defined by a single perimeter (figure 2, the radiation aperture 204 and an antenna 110; paragraph 0023).

Regarding claim 9, Yoshida in view of Toh et al discloses the apparatus of claim 1.  Yoshida further discloses the protective case further comprising a third antenna region opening on a side surface of the protective case (figures 1 and 3, an antenna 26), the third antenna region opening configured to be aligned with and provide direct access to a third 5G antenna region on a side surface of the electronic device when the electronic device is installed in the protective case (figures 1 and 3, an antenna 26 section/region; paragraphs 0060 and 0077).

Regarding claim 8, Yoshida in view of Toh et al discloses the apparatus of claim 9.  Yoshida does not explicitly disclose wherein the first opening, the first antenna region opening, and the second antenna region opening comprise a single aperture defined by a single perimeter.
Toh et al discloses the first opening, the first antenna region opening, and the second antenna region opening comprise a single aperture defined by a single perimeter (figure 2, the radiation aperture 204 and an antenna 110; paragraph 0023).

4.	Claims 2-7 and 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. patent Pub. # 2019/0165486 A1) in view of Toh et al (U.S. patent Pub. # 2016/0204499 A1) further in view of Lim et al (U.S. patent Pub. # 2015/0374087 A1).
Regarding claim 2, Yoshida in view of Lim et al discloses the apparatus of claim 1. Yoshida in view of Lim et al does not explicitly disclose wherein the protective case is a two-piece case comprising an inner cushion layer that surrounds a portion of the electronic device when the electronic device is installed in the protective case and a more rigid outer shell including one or more curved side walls configured to releasably engage the inner cushion layer.
Lim et al discloses a two-piece case (figure 8, a two piece case 103; paragraph 0059) comprising an inner cushion layer that surrounds a portion of the electronic device when the electronic device is installed in the protective case (figure 8, an inner case layer 107; paragraphs 0048, 0051 and 0059) and a more rigid outer shell including one or more curved side walls configured to releasably engage the inner cushion layer (figure 8, an outer shell 111; paragraphs 0048 and 0059).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to use a multi-layer protective case in mobile device of Lim et al in to the mobile device of Yoshida in view of Toh et al in order to protect the mobile device from damage (Lim et al, paragraph 0040).

Regarding claim 3, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 2.  Yoshida does not disclose wherein the inner cushion layer comprises a first material and the outer shell comprises a second material, the first material and the second material each being substantially opaque to radio waves having a frequency from 30 GHz to 300 GHz.
Lim et al discloses wherein the inner cushion layer comprises a first material and the outer shell comprises a second material (paragraphs 0038, 0040 and 0041, “…a multilayer protective is made from a plurality of different materials”).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify the protective case in mobile device of  Yoshida in view of  the teachings of Lim et al to implement the inner cushion layer of  a multi-layer protective case comprises a first material and the outer shell of  a multi-layer protective case comprises a second material by design preference in order to provide the electronic device a maximum protection against  damage,(Lim et al, paragraph 0040).
Toh et al disclose an electronic device case is formed from a radio opaque material (paragraph 0023).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to implement the multi-layer protective case are formed from opaque material in order to block radio signals (Toh et al, paragraph 0023).

Regarding claim 4, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 2.  As indicated above, Toh et al discloses wherein the first antenna region opening comprises a first aperture (figure 2, a radiation aperture 204; paragraph 0023); and Lim discloses a first aperture through the inner cushion layer and a first aperture through the outer shell (paragraph 0053, openings can be formed in the multilayer protective case).

Regarding claim 5, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 4.  Yoshida does not explicitly disclose wherein the first antenna region opening is further configured to be aligned with a camera region of the electronic device and provide direct access to the camera region when the electronic device is installed in the protective case.
	Toh et al discloses an antenna region opening is further configured to be aligned with a camera region of the electronic device and provide direct access to the camera region when the electronic device is installed in the protective case (see figure 3, a camera 304 and antenna 108 are disposed/arranged close to each other; paragraph 0024). it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to arrange the antenna opening region of the electronic device cover of Toh et al in a position/an area corresponding to antenna 108 and camera 304 of the electronic device by design preference.
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to incorporate an antenna region opening in the electronic device of Toh et al in to the electronic device of Yoshida in order to allow to a user conveniently capture images.

Regarding claim 6, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 4.  Yoshida does not explicitly disclose wherein the protective case further includes a camera region opening on the back surface of the protective case, the camera region opening being separate and distinct from the first antenna region opening and the second antenna region opening, the camera region opening comprising a second aperture through the inner cushion layer and a second aperture through the outer shell. 
	Toh et al discloses the protective case further includes a camera region opening on the back surface of the protective case, the camera region opening being separate and distinct from the first antenna region opening and the second antenna region opening (figure 3, a camera 304; paragraph 0024).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to incorporate an antenna region opening in the electronic device of Toh et al in to the electronic device of Yoshida in order to allow to a user conveniently capture images.
Yoshida in view of Toh et al does not disclose the camera region opening comprising a second aperture through the inner cushion layer and a second aperture through the outer shell. 
Lim et al discloses the camera region opening comprising a second aperture through the inner cushion layer and a second aperture through the outer shell (figure 2, openings 113; paragraphs 0053, 0056 and 0058).
 Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to incorporate the camera region opening comprising a second aperture through the inner cushion layer and a second aperture through the outer shell of Lim et al in to the electronic device of Yoshida in view of Toh et al in order to protect the mobile device camera from damage.

Regarding claim 7, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 2.  Yoshida does not explicitly disclose wherein the first opening and the first antenna region opening are separated by a boundary comprising the inner cushion layer wherein the first opening and the first antenna region opening are separated by a boundary comprising the inner cushion layer, wherein the boundary further comprises the outer shell.
Toh et al discloses the first opening and the first antenna region opening are separated (figure 2, the radiation aperture 204 and an antenna 110; paragraph 0023).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Yoshida in view of the teachings of Toh et al to incorporate the first opening and the first antenna region opening are separated by design preference in order to improve the antennas efficiency as taught by Toh et al (paragraph 0017).
 Lim et al disclose a first opening (i.e., the opening of a middle case layer 109) and the first device access region opening (i.e., the opening of a middle case layer 107) are separated by a boundary comprising the inner cushion layer, wherein the boundary further comprises the outer shell (i.e., the outer shell 111) (see figure 10, items 107, 109 and 111; paragraphs 0053 and 0056).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Yoshida as modified by Toh et al in view of the teachings of Lim et al to arrange the first opening and the first antenna region opening are separated by a boundary comprising the inner cushion layer
wherein the first opening and the first antenna region opening are separated by a boundary comprising the inner cushion layer, wherein the boundary further comprises the outer shell by design preference in order to protect the mobile device from damage.

Regarding claim 11, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 1.  Yoshida does not explicitly disclose wherein the protective case is a one-piece case comprising a cushioning member that surrounds a portion of the electronic device when the electronic device is installed in the protective case and a more rigid structural member permanently affixed to the cushioning member.
Lim et al discloses a one-piece case comprising a cushioning member that surrounds a portion of the electronic device when the electronic device is installed in the protective case and a more rigid structural member permanently affixed to the cushioning member (figure 1, a rear case 103, paragraph 0037 and 0055).

Regarding claim 12, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 11.  Yoshida does not disclose wherein the cushioning member comprises a first material and the structural member comprises a second material, the first material and the second material each being substantially opaque to radio waves having a frequency from 30 GHz to 300 GHz. 
Lim et al discloses a cushioning member comprises a first material and the structural member comprises a second material (paragraphs 0038, 0040 and 0041, “…a multilayer protective is made from a plurality of different materials”).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify   the protective case in mobile device of  Yoshida in view of  the teachings of Lim et al to implement  a cushioning member of  the multi-layer protective case comprises a first material and the outer shell of  the multi-layer protective case comprises a second material by design preference in order to provide the electronic device a maximum protection against  damage,(Lim et al, paragraph 0040).
Toh et al disclose an electronic device case is formed from a radio opaque material (paragraph 0023).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to implement the first material and the second material of the multi-layer protective case are formed from opaque material in order to block radio signals (Toh et al, paragraph 0023).

Regarding claim 13, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 11.  Yoshida does not wherein the first antenna region opening comprises a first aperture through the cushioning member and a first aperture through the structural member.
	Toh et al discloses a first antenna region opening comprises a first aperture through the cushioning member and a first aperture through the structural member (figure 2, the radiation aperture 204 and an antenna 110; paragraph 0023).

Regarding claim 14, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 13.  Yoshida does not wherein the first antenna region opening is further configured to be aligned with a camera region of the electronic device and provide direct access to the camera region when the electronic device is installed in the protective case.
	Toh et al discloses the first antenna region opening is further configured to be aligned with a camera region of the electronic device and provide direct access to the camera region when the electronic device is installed in the protective case (see figure 3, a camera 304 and antenna 108 are disposed/arranged close to each other; paragraph 0024). it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to arrange the antenna opening region of the electronic device cover of Toh et al in a position/an area corresponding to antenna 108 and camera 304 of the electronic device by design preference.
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to incorporate an antenna region opening in the electronic device of Toh et al in to the electronic device of Yoshida in order to allow to a user conveniently capture images.

Regarding claim 15, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 14.  Yoshida does not disclose wherein the protective case further includes a camera region opening on the back surface of the protective case, the camera region opening being separate and distinct from the first antenna region opening and the second antenna region opening, the camera region opening comprising a second aperture through the cushioning member and a second aperture through the structural member. 
 	Toh et al discloses the protective case further includes a camera region opening on the back surface of the protective case, the camera region opening being separate and distinct from the first antenna region opening and the second antenna region opening (figure 3, a camera 304; paragraph 0024).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to incorporate an antenna region opening in the electronic device of Toh et al in to the electronic device of Yoshida in order to allow to a user conveniently capture images.
Yoshida in view of Toh et al does not disclose the camera region opening comprising a second aperture through the cushioning member and a second aperture through the structural member. 
Lim et al discloses the camera region opening comprising a second aperture through the cushioning member and a second aperture through the structural member (figure 2, openings 113; paragraphs 0053, 0056 and 0058).
 Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to incorporate the camera region opening comprising a second aperture through the cushioning member and a second aperture through the structural member of Lim et al in to the electronic device of Yoshida in view of Toh et al in order to protect the mobile device camera from damage.

Regarding claim 16, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 11.  Yoshida further discloses the protective case further comprising a third antenna region opening on a side surface of the protective case, the third antenna region opening configured to be aligned with and provide direct access to a third 5G antenna region on a side surface of the electronic device when the electronic device is installed in the protective case (figures 1 and 3, an antenna 26 section/region; paragraphs 0060 and 0077).

Regarding claim 17, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 16.  Yoshida does not disclose wherein the first opening, the first antenna region opening, and the second antenna region opening comprise a single aperture defined by a single perimeter.
Toh et al discloses the first opening, the first antenna region opening, and the second antenna region opening comprise a single aperture defined by a single perimeter (figure 2, the radiation aperture 204 and an antenna 110; paragraph 0023).

Regarding claim 18, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 1.  Yoshida does not disclose wherein the protective case is a multi-layer case comprising a rigid shell that surrounds a portion of the electronic device when the electronic device is installed in the protective case and a cushion layer removably disposable over the rigid shell, wherein the rigid shell comprises a first material and the cushion layer comprises a second material, the first material and the second material each being substantially opaque to radio waves having a frequency from 30 GHz to 300 GHz.
Lim et al discloses wherein the protective case is a multi-layer case comprising a rigid shell that surrounds a portion of the electronic device when the electronic device is installed in the protective case and a cushion layer removably disposable over the rigid shell (figure 10, a multi-layer case 103; paragraph 0060), wherein the rigid shell comprises a first material and the cushion layer comprises a second material (paragraphs 0038, 0040 and 0041, “…a multilayer protective is made from a plurality of different materials”).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify   the protective case in mobile device of Yoshida in view of the teachings of Lim et al in order to provide the electronic device a maximum protection against damage (Lim et al, paragraph 0040).
Toh et al disclose an electronic device case is formed from a radio opaque material (paragraph 0023).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to implement the first material and the second material of the multi-layer protective case are formed from opaque material in order to block radio signals (Toh et al, paragraph 0023).

Regarding claim 19, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 18.  Yoshida does not disclose wherein the first antenna region opening comprises a first aperture through the rigid shell and a first aperture through the cushion layer. As indicated above, Toh et al discloses wherein the first antenna region opening comprises a first aperture ((figure 2, a radiation aperture 204; paragraph 0023); and Lim discloses a first aperture through the rigid shell and a first aperture through the cushion layer  (paragraph 0053, openings can be formed in the multilayer protective case).

Regarding claim 20, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 19.  Yoshida does not disclose the protective case further comprising an inner foam liner affixed to the rigid shell and configured to contact at least a portion of a rear surface of the electronic device when the electronic device is installed in the protective case.
Lim et al discloses a protective case comprising an inner foam liner affixed to the rigid shell and configured to contact at least a portion of a rear surface of the electronic device when the electronic device is installed in the protective case (paragraphs 0048, 0058 and 0060).

Regarding claim 21, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 18. Yoshida further discloses the protective case further comprising a third antenna region opening on a side surface of the protective case, the third antenna region opening configured to be aligned with and provide direct access to a third 5G antenna region on a side surface of the electronic device when the electronic device is installed in the protective case (figures 1 and 3, an antenna 26 section/region; paragraphs 0060 and 0077).

5.	Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. patent Pub. # 2019/0165486 A1) in view of Toh et al (U.S. patent Pub. # 2016/0204499 A1) further in view of Lim et al (U.S. patent Pub. # 2015/0374087 A1) further in view of Dinesh (U.S. patent Pub. # 2015/0370288 A1).
Regarding claim 22, Yoshida in view of Toh et al and Lim et al discloses the apparatus of claim 2.  Yoshida does not disclose the protective case further comprising a holster, wherein the holster includes a back, at least two receivers positioned along a first edge of the back and configured to releasably engage a side of protective case, and a flexible arm positioned along a second edge of the back opposite the first edge, the flexible arm including a latch configured to engage a receiver on the protective case to secure the protective case to the holster.
Dinesh discloses a holster (figures 3A, 6A and 6B, a holster 300), wherein the holster includes a back (figure 6B, a back side the holster 300; paragraph 0052), at least two receivers positioned along a first edge of the back and configured to releasably engage a side of protective case (see figure 6B, an upper and a lower sides of a right side holster 300; paragraphs 0044 and 0052), and a flexible arm positioned along a second edge of the back opposite the first edge (see figure 6B, a left side of the holster 300; paragraph 0052), the flexible arm including a latch configured to engage a receiver on the protective case to secure the protective case to the holster (paragraphs 0044, 0052 and 0074).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to incorporate a holster in mobile device of Dinesh in to the mobile device of Yoshida in view of Toh et al and Lim et al in order to allow the user conveniently hold the mobile device (Dinesh, paragraph 0044).

Regarding claim 23, Yoshida in view of Toh et al, Lim et al and Dinesh discloses the apparatus of claim 22. Dinesh discloses wherein the holster comprises a first open area positioned between the two receivers (see figure 6B, an open area between the upper and the lower sides of the right side holster 300). Although Dinesh does not disclose the first open area configured to provide direct access to the second antenna region on the side surface of the electronic device through the second antenna region opening of the protective case when the electronic device is installed in the protective case and the protective case is secured in the holster, as indicated above, since Dinesh teaches the holster comprises a first open area positioned between the two receivers, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the first open area configured to provide direct access to the second antenna region on the side surface of the electronic device through the second antenna region opening of the protective case when the electronic device is installed in the protective case and the protective case is secured in the holster to allow the user conveniently use the mobile device.

Regarding claim 24, Yoshida in view of Toh et al, Lim et al and Dinesh discloses the apparatus of claim 23. Dinesh discloses wherein the holster comprises a second open area positioned between the flexible arm and a corner of the holster (figure 1, an opening between the right side and the left side of holster 300; paragraph 0052). Although Dinesh does not disclose the second open area configured to provide direct access to the second antenna region on the side surface of the electronic device through the second antenna region opening of the protective case when the electronic device is installed in the protective case and the protective case is secured in the holster,  since Dinesh discloses the holster comprises a second open area positioned between the flexible arm and a corner of the holster, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the second open area configured to provide direct access to the second antenna region on the side surface of the electronic device through the second antenna region opening of the protective case when the electronic device is installed in the protective case and the protective case is secured in the holster to allow the user conveniently use the mobile device.

Regarding claim 25, Yoshida in view of Toh et al, Lim et al and Dinesh discloses the apparatus of claim 24. Dinesh discloses wherein the holster comprises a third open area positioned on the back of the holster (see figure 6B, an item 500 in an opening of the holster 300; paragraph 0052).  Although Dinesh does not disclose the third open area configured to provide direct access to the first antenna region of the electronic device on the rear surface of the electronic device through the first antenna region opening of the protective case when the electronic device is installed in the protective case and the protective case is secured in the holster, since Dinesh discloses the holster comprises a third open area positioned on the back of the holster, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the third open area configured to provide direct access to the first antenna region of the electronic device on the rear surface of the electronic device through the first antenna region opening of the protective case when the electronic device is installed in the protective case and the protective case is secured in the holster to allow the user conveniently use the mobile device.

6.	Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinesh (U.S. patent Pub. # 2015/0370288 A1) in view of Yoshida (U.S. patent Pub. # 2019/0165486 A1).
Regarding claim 26, Dinesh discloses a holster for an electronic device (figures 3A, 6A and 6B, a holster 300), the holster comprising: a back including a first open area (figure 6B, a back side the holster 300 and item 500; paragraph 0052); at least two receivers positioned along a first edge of the back and configured to releasably engage a side of electronic device (see figure 6B, an upper and a lower sides of a right side holster 300; paragraphs 0044 and 0052); and a flexible arm positioned along a second edge of the back opposite the first edge (see figure 6B, a left side of the holster 300; paragraph 0052), the flexible arm including a latch configured to engage a receiver on the electronic device to secure the electronic device to the holster (paragraphs 0044, 0052 and 0074).
 Dinesh does not disclose an electronic device having a first 5G antenna region on a rear surface of the electronic device and a second 5G antenna region on a side surface of the electronic device; the holster configured to provide direct access to the first antenna region of the electronic device when the electronic device is secured to the holster.
Yoshida discloses an electronic device having a first 5G antenna region on a rear surface of the electronic device and a second 5G antenna region on a side surface of the electronic device (figures 1 and 3, an antenna 32 section/region; paragraphs 0085 and 0107, the antenna 32 can be used for 5G communication and can be provided on the back surface 14b of an electronic device 10).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to enclose an electronic device having a first 5G antenna region on a rear surface of the electronic device and a second 5G antenna region on a side surface of the electronic device of Yoshida in to the holster device of Dinesh and open  areas of the holster is configured to provide direct access to the first antenna region of the electronic device when the electronic device is secured to the holster in order to allow the user conveniently use the mobile device.

Regarding claim 27, Dinesh in view of Yoshida disclose the apparatus of claim 26. discloses 27. Dinesh further disclose the holster further comprising a second open area positioned between the two receivers and a third open area positioned between the flexible arm and a corner of the holster (see figure 6B, an open area between a left side and a right side holster 300; paragraphs 0044 and 0052). Although Dinesh does not disclose wherein the second open area is configured to provide direct access to the second antenna region on the side surface of the electronic device when the electronic device is secured in the holster in a first configuration; and wherein the third open area configured to provide direct access to the second antenna region on the side surface of the electronic device when the electronic device is secured in the holster in a second configuration, as indicated above, Dinesh discloses the holster includes the second open area and the third open area (see figure 6B, the holster 300; paragraphs 0044, 0052 and 0074). Since Dinesh teaches the holster includes the second open area and the third open area, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use  the second open area of holster is configured to provide direct access to the second antenna region on the side surface of the electronic device when the electronic device is secured in the holster in a first configuration; and wherein the third open area configured to provide direct access to the second antenna region on the side surface of the electronic device when the electronic device is secured in the holster in a second configuration in order to allow the user conveniently use the mobile device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649